Title: To James Madison from Claude Adam de La Motte, 12 December 1801 (Abstract)
From: Motte, Claude Adam de La
To: Madison, James


12 December 1801, Le Havre. Acknowledges receipt of his commission as vice commercial agent at Le Havre. Learned on Livingston’s arrival at Lorient of the French government’s refusal to grant an exequatur to Cathalan at Marseilles. Had requested one for himself through a friend but was refused because of his French citizenship. Has therefore asked Livingston to make the request through regular channels. Believes the French government should have informed the U.S. had it wanted his nomination changed and points out that under the French Constitution the option is reserved to the citizen and not to the government. If a French citizen accepts a foreign appointment he loses his political rights, but the choice is for the citizen to make. This provision is maintained in the proposed civil code to the extent that anyone who accepts a foreign appointment without government authorization will lose his civil rights. In any event, the Le Havre area will not be unprovided for, as Dobell is already performing his functions as agent. Should La Motte be unable to act as vice-agent, he will inform the U.S. government. Had sent the American commissioners in France an account of his expenditures from 1794 to 1798, totaling 1,713 livres, which Davie was to take with the supporting vouchers to the U.S. Requests that the account be paid.
 

   RC (DNA: RG 59, CD, Havre, vol. 1). 3 pp.; in French. La Motte had been appointed by Washington as vice-consul for Le Havre in 1790; he was subsequently removed from office but was reinstated by Jefferson, who formally nominated him as vice commercial agent on 6 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:48, 403; Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]).



   The Constitution of the Year VIII specified that French citizenship could be forfeited by accepting an appointment from a foreign government, a provision continued in the Code Napoléon where it applied only to those acceptances not authorized by the emperor (John Hall Stewart, ed., A Documentary Survey of the French Revolution [New York, 1951], p. 769; Les Cinq Codes de l’Empire français [4th ed.; Paris, 1812], p. 7).


   A full transcription of this document has been added to the digital edition.
